      Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
YIEN-KOO KING,

                                    Plaintiff,

              -against-
                                                                    1:14-Civ-07694-(LJL) (JLC)
ANDREW WANG, SHOU-KUNG WANG, BAO WU
TANG, JIAN BAO GALLERY, ANTHONY CHOU,
CHEN-MEI LIN, WEI ZHENG, YE YONG-QING, YUE
DA-JIN and JOHN DOES 1-9,

                                    Defendants.



                     DECLARATION OF YIEN-KOO WANG KING

        YIEN-KOO WANG KING, in her capacity as Preliminary Executor of the Estate
of Chi-Chuan Wang, declares pursuant to 28 U.S.C. 1746, under the penalties of perjury,
as follows:

       1.     I am the daughter of Chi-Chuan Wang (“C.C. Wang”) and presently serve

as the as the preliminary executor of his estate (the “Estate”). I am 84 years old.

       2.     I currently maintain this action in my capacity as preliminary executor for

the benefit of the Estate and its beneficiaries.

       3.     I submit this affidavit in support of my motion for partial summary

judgment (the “Motion”) against Andrew Wang on Count IX of the Amended Complaint

filed in this action, namely breach of his fiduciary duty to the Estate.

       4.     I submit this declaration upon my personal knowledge.
     Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 2 of 11



   A. Creation of the Estate of Chi-Chuan Wang and Seventeen-Year Probate Contest

      5.     This lawsuit and all others related to my father’s Estate originate from his

decision in 1997 to revoke my brother’s, Defendant Shou-Kung Wang (“SK”), authority

to manage C.C.’s collection of paintings and other assets. Whereas my brother blames my

husband (Kenneth King) and I for this revocation (because my father asked us to replace

SK), in reality, my father cut-off SK’s access to his assets after discovering that SK had

been stealing from him.

      6.     SK has harbored a desire for revenge against my husband and I ever since.

      7.     To that end, SK and his son (Defendant Andrew Wang, “Andrew”) coerced

and defrauded my father in January and February 2003 into executing documents

purporting to disinherit me from his Estate based upon allegations that it was I, not SK,

who had stolen from C.C.

      8.      On or about May 20, 2003, shortly after being released from New York

Presbyterian Hospital, CC was moved out of his apartment in Manhattan (“Apartment

8A”) and into SK’s home in Forest Hills, Queens.

      9.     I was granted only one limited and supervised visitation with my father

after the move and SK refused to allow Kenneth to visit C.C. at all.

      10.    C.C. lived in SK’s home until the day before his death, July 2, 2003, at which

point he was moved to the Cabrini Hospice in Manhattan. He died on July 3, 2003.

      11.      C.C. Wang owned a significant number of valuable assets at the time of

his death. One of the parcels of real property he controlled (and which is held in the




                                                                                         2
     Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 3 of 11



named of the Chi-Chuan Wang Revocable Trust) was a condominium located at 445 5th

Avenue, Unit 24H, New York, NY.

      12.    C.C. also owned well-over 250 Chinese seals, several financial accounts, and

many hundreds of Chinese paintings and sculptures. Yet the precise number of assets

C.C. Wang owned and their identities has been disputed since his death.

      13.    Within a month of C.C.’s death, I filed his last will and testament dated June

13, 2000 along with a codicil dated July 10, 2002 with the New York County Surrogate’s

Court. Both documents named me as the executor of C.C.’s Estate and bequeathed me an

equal share of his Estate as SK, 35%.

      14.    Shortly thereafter, SK and Andrew filed an instrument dated February 18,

2003 (the “Fraudulent Will”) which purported to completely disinherit me from the C.C.’s

Estate and bequeathed 40% of the Estate to SK, 10% to Andrew, and 10% to SK’s other

son, Stephen Wang. Neither Andrew nor Stephen had ever been included in either of my

father’s previous eight testamentary plans, and I had never been excluded. The

Fraudulent Will also named SK and Andrew as co-executors.

      15.    In July 2003, I commenced a proceeding in the New York County

Surrogate’s Court to contest the validity of the Fraudulent Will.

      16.    Andrew was appointed as the preliminary executor by the Surrogate’s

Court during the pendency of that contest.

      17.    As part of the initial proceedings in the Surrogate’s Court, Andrew and his

co-fiduciary (the Public Administrator of New York County, the “PA”) began collecting

and inventorying C.C. Wang’s assets.

                                                                                         3
         Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 4 of 11



          18.   In late 2003/early 2004, my husband and I delivered 81 classical Chinese

paintings to the Estate. To memorialize the Estate’s receipt of these works, the Public

Administrator, Martin Klein (Andrew’s attorney, “Klein”), and I signed photographs of

each of the paintings I delivered. These photographs were true and accurate

representations of the paintings as of the date of delivery to the Estate. Attached hereto

as Exhibit 1 are true and accurate copies of certain of the images signed by the PA, Klein,

and me to memorialize their delivery.

          19.   The paintings I delivered were assigned an identification number

beginning with the prefix “OTE” and photographed. My husband and I were both

present for the photographing of many of these paintings, but we did not receive copies

of the photographs from the PA, Andrew, or anyone else at the time.

          20.   I would later come to learn, in or around 2012 or 2013, that the PA and

Andrew had sold nearly all of of the Estate’s classical Chinese paintings. Prior to this, it

was never disclosed to me which paintings owned by the Estate had been sold, how many

had been sold, how much they were sold for, when they were sold, or who they were

sold to. I did not even know for sure if any sales occurred. I was not provided with any

of the Estate’s financial information.

          21.   Though I remember requesting this information from the PA on several

occasions through my attorneys, we were told that we were not entitled to it because,

among other reasons, I was disinherited under the Fraudulent Will Andrew and SK had

filed.




                                                                                          4
     Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 5 of 11



       22.    Now that the Fraudulent Will has been rejected and Andrew removed as

fiduciary, I bring this action because the evidence clearly shows that the Estate’s paintings

were sold to Andrew himself.

   B. The May 2005 Exchange of Paintings to Settle Estate Litigation Between the Kings
      and the Wangs.
       23.    In May 2005, after a series of depositions and as the parties were preparing

to go to trial to determine the validity of the Fraudulent Will, I agreed on a settlement

plan with Andrew and SK which we believed would resolve all outstanding litigation.

       24.    The plan required my husband and I to deliver 46 paintings to Andrew in

return for Andrew and SK’s delivery of five paintings to me. These exchanged paintings

were to be held temporarily by Andrew and me until the settlement was passed through

the Court.

       25.    Because many of the paintings were already located overseas, Andrew, my

husband, and I agreed to meet in Shanghai, China to complete the exchange.

       26.    A settlement meeting was held at the Jinan Hotel on May 11, 2005 in

Shanghai.

       27.    At the meeting, with the help of my son and my husband, I delivered forty-

six rare and valuable classical Chinese paintings to Andrew, as preliminary executor.

       28.    Andrew individually inspected and signed-for the scrolled paintings over

the course of 3 hours, placed all 46 in a suitcase and a nylon bag (which I had given him

upon his request since he could not fit all of the paintings in the suitcase). He then took

everything back home to his apartment in Shanghai.



                                                                                           5
      Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 6 of 11



          29.   Attached hereto as Exhibit 2 is a true and correct copy of the document

admittedly and initialed (46 times) by Andrew.

          30.   We had also received the five bargained-for paintings from Andrew.

          31.   We had been prepared to settle (and gave up an enormous number of

paintings to Andrew to do so. When we returned to the United States, however, the

settlement still had not been completed. After months of waiting, we learned that

Andrew wanted another seven or so paintings. When we refused, we learned that

Andrew had started claiming that he did not get all 46 paintings for which he signed and

which we hand-delivered to him.

          32.   Approximately eight months after the exchange, I submitted a petition in

the Surrogate’s Court to remove Andrew because he had apparently breached his duty

to the Estate and stolen the 46 paintings for himself (the “2006 Removal Petition”).

          33.   Andrew responded my 2006 Removal Petition by serving and filing an

affidavit filled with outright lies, concerning the immensely valuable Chinese paintings

which I had delivered to him in good faith.

          34.   He claimed he only received and was “still holding” fifteen (15) paintings

from the list of 46 paintings he signed, and specifically identified those 15 by name and

artist.

          35.   Attached hereto as Exhibit 7 is a true and correct copy of the affidavit

Andrew filed in the Surrogate’s Court in August 2006, denying his receipt of the 46

paintings.




                                                                                         6
     Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 7 of 11



       36.    Andrew claimed that the reason he signed and initialed for all 46 works is

that my husband and I forced him to do this at the start of the meeting, and then failed to

give him all of the paintings.

       37.    This is completely untrue and evidence how little respect Andrew has for

oaths of truthfulness and the American legal system. No one—especially not an estate

fiduciary in a highly litigated probate proceeding for a multi-million dollar estate—

would sign for 46 contested rare and classical Chinese paintings without actually

receiving them. With the help of our son Raymond, my husband and I hand-delivered to

Andrew every single work on the list. Andrew simply decided he did not want to turn

them over to the Estate.

       38.    One of the 31 paintings which Andrew swore in affidavits, interrogatory

responses, and during depositions that he never got was the 700-year-old masterpiece by

the 14th-century painter Wu Zhen entitled “Wild Bamboo.”

       39.    Another was a very famous work by the artist Guo Xi titled “Travelers in

the Autumn Mountains.”

       40.    True and correct photographs of these two paintings are attached hereto as

Exhibit 3.

       41.    My 2006 Removal Petition based upon Andrew’s fraud at the exchange was

stayed by the Surrogate’s Court for 14 years.




                                                                                         7
        Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 8 of 11



       C. The November 2009 Capital Museum Exhibition Entitled Bao Wu Tang: A
          Magnificent Collection of Chinese Paintings.

         42.   In November 2009, the Capital Museum of Beijing, in association with the

Hanhai Beijing Auction Co. Ltd., hosted a three-week-long exhibition entitled “Bao Wu

Tang—an Important Overseas Painting and Calligraphy Collection Exhibition” (the “Bao

Wu Tang Exhibition”).

         43.   I learned of the exhibition while in China in 2009 and was able to attend on

one of the final days it occurred.

         44.   I have obtained photographs from the Capital Museum website which

depict my nephew Andrew standing on stage at the Capital Museum speaking in front

of microphones. Behind Andrew is a backdrop with the name of the Bao Wu Tang

Exhibition. A true and correct copy of this image is attached hereto as Exhibit 4.

         45.   A 131-page full color and hard-covered exhibition catalogue was published

for the exhibition. I managed to purchase this at some point after the exhibition was over.

Inscribed on the BWT Catalogue’s cover is the English phrase “Bao Wu Tang—

Magnificent Collection of Classical Chinese Paintings and Calligraphy from Abroad.”

         46.   The Bao Wu Tang Exhibition displayed approximately 30 paintings. Much

later I discovered that 15 of these paintings were paintings which were supposedly sold

by the Estate to Wei Zheng, Chen Mei-Lin, Anthony Chou, Yong Qing Ye, and Yue Da-

Jin.




                                                                                         8
     Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 9 of 11



       47.    Another three paintings displayed, and which I immediately recognized,

were paintings that I had given to Andrew four years earlier at the 2005 exchange in

Shanghai, but which Andrew had denied receiving.

       48.    Attached hereto as Exhibit 5 are photographs which are true and accurate

depictions of the Guo Xi “Travelers in the Autumn Mountains” and the Wu Zhen “Wild

Bamboo” paintings—both of which I hand-delivered to Andrew Wang in May 2005 and

both of which he swore under oath to not receiving from me—as they were displayed at

the November 2009 Bao Wu Tang Exhibition. The paintings displayed were the originals.


   D. March 8, 2010 Motion to Supplement the Removal Petition and Due Diligence in
      Seeking Information Related to the Estate’s Sales.
       49.    On March 8, 2010 I filed a motion in the Surrogate’s Court seeking leave to

supplement the 2006 Removal Petition, which sought Andrew’s removal for denying his

receipt of all 46 paintings at the May 2005 settlement exchange.

       50.    Based upon what occurred at the Bao Wu Tang Exhibition, I sought the

Surrogate’s Court’s permission to include new allegations in the 2006 Removal Petition

that Andrew had displayed the very same paintings he denied receiving at the exchange

at the 2009 Bao Wu Tang Exhibition.

       51.    However, at the time of the March 8, 2010 application, I still had not

received any information on the Estate’s six private sales and had not recognized that

there was any basis for self-dealing.

       52.    Specifically, it still had not been disclosed to me or my attorneys (i) which

or how many of the Estate’s paintings had been sold; (ii) at what price they were sold;


                                                                                          9
     Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 10 of 11



(iii) to whom they were sold, or (iv) when they were sold. The sales were not something

I had any involvement in or knowledge of and I did not even know whether they had

actually occurred.

       53.    In March 2010, my efforts and the efforts of my attorneys focused on

exposing Andrew’s lies concerning what had occurred in May 2005 and advancing the

2006 Removal Petition in the hope of obtaining more information on the Bao Wu Tang

Exhibition through discovery.

       54.    Accordingly, my March 2010 application to supplement the 2006 Removal

Petition, made no allegations of self-dealing on Andrew’s part.

       55.    Despite my March 2010 application to supplement the removal petitions,

the Court continued to stay that proceeding indefinitely.

       56.    When my attorney next sought to acquire more information from the PA

about the Estate’s sales over the next several months, we were flatly denied. The PA’s

attorney responded to our requests for information by explaining that I “had no interest

in the estate under the will currently offered for probate” and no right to the information

I was requesting. Attached hereto as Exhibit 6 is a true and correct copy of a letter dated

December 18, 2010 from counsel for the PA, Peter Schram, to my attorney refusing to

provide any information on the Estate’s sales because of the existence of the Fraudulent

Will which had disinherited me and gave control of the Estate to Andrew.

       57.    Through persistent demands, I finally received records of the Estate’s sales

in or around 2013 and my counsel was able to depose Andrew in December 2013 about

his involvement in them. This action was commenced nine months later.

                                                                                        10
Case 1:14-cv-07694-LJL-JLC Document 198 Filed 02/15/20 Page 11 of 11
